—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Barros, J.), rendered May 9, 2001, convicting him of burglary in the third degree, attempted burglary in the third degree (two counts), and petit larceny, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the Supreme Court erred in failing to order a hearing into the circumstances surrounding his discharge from the Treatment Alternatives to Street Crime (TASC) program is without merit (see People v Outley, 80 NY2d 702 [1993]; People v Craig, 281 AD2d 429 [2001]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Florio, J.P., S. Miller, Friedmann, Townes and Mastro, JJ., concur.